Citation Nr: 1314398	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served with the Wyoming Air National Guard with periods of verified active duty from September 1980 to March 1981 and from December 2001 to November 2002.  She also had additional service with the Wyoming Air National Guard, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACTDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a low back disability (listed as disc space narrowing at L5-S1, claimed as low back strain), and for a left knee disability (listed as left knee strain).  

In July 2010 and January 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for a low back disability and for a left knee disability, for further development.  

In November 2012, the Board, in pertinent part, again remanded the issues of entitlement to service connection for a low back disability and for a left knee disability, for further development.  

The issues have been recharacterized to comport with the evidence of record.  

As noted in the previous November 2012 Board remand, the issue of entitlement to service connection for residuals of a compression fracture of the thoracic spine has been raised by the record.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This case was last remanded by the Board in November 2012, partly to schedule the Veteran for a VA spine examination.  The examiner was to identify all current lumbar spine diagnoses and to opine as to whether it was at least as likely as not that any currently diagnosed lumbar spine disabilities were caused or aggravated by service or by a service-connected disorder.  In the November 2012 remand, the Board specifically informed the examiner that, for the purposes of the examination, a compression fracture of the thoracic spine should be considered service-connected.  The examiner was also to discuss the role, if any, of an in-service low back sprain or strain, as well as any disease processes or evidence of post-service falls.  

The Board also remanded this case, in part, to schedule the Veteran for a VA orthopedic examination.  The examiner was to identify all currently diagnosed left knee disabilities, to include fully describing subjective complaints and objective findings, as well as the functional impairment of the joint, if any.  The examiner was to opine as to whether any currently diagnosed left knee disabilities were at least as likely as not caused or aggravated by service or any service-connected disabilities.  The Board informed the examiner that a 1980 left knee strain must be specifically discussed.  (The Veteran's service treatment records show that she was treated for left knee problems in September 1980 and October 1980 during her first period of ACDUTRA, and that she was also evaluated for left knee complaints in April 1981).  

The Veteran was afforded a VA spine examination in December 2012.  The claims file was reviewed.  The Veteran reported that in 1987, while working full-time at Wyoming Air National Guard, she started having recurrent low back pain related to lifting and twisting and that the pain occurred daily.  She was treated by a private chiropractor until 1993 when she started seeing a private physician (Dr. B. Smith).  The Veteran indicated that she had intermittent mid back pain and, at times, posterior upper buttocks pain.  She reported that the pain was non-radiating and that she currently was being treated by another chiropractor for monthly adjustments.  The Veteran stated that, with such treatment, she generally had relief of pain for about three weeks followed by the gradual onset of intermittent pain, which was worse with movement.  She maintained that, at times, coughing and deep breathing would increase the mid back pain.  

The diagnoses were back muscle strain, with a date of diagnosis in February 1982; thoracic biomechanical dysfunction, with a date of diagnosis in November 1993; incidental Schmorl's nodes in the lower thoracic spine with no significant height loss of vertebral bodies, with a date of diagnosis in December 2012, and L5 vertebral body stress response with a small disc protrusion with an annular tear, with a date of diagnosis in December 2012.  The examiner discussed the Veteran's medical history in some detail.  The examiner, based on a review of the treatment records in the claims file and after talking to and examining the Veteran, concluded that it was not at least as likely as not that the currently diagnosed back condition was caused or aggravated by service or a service-connected condition.  The examiner stated that a magnetic resonance imaging (MRI) study of the thoracic spine indicated that there was no significant height loss of the thoracic vertebrae and there were no reports of post-traumatic osteoarthritis in the thoracic or lumbar spine.  

The examiner noted that periodic examinations by the Wyoming Air National Guard in the 1980s and 1990s recorded no complaints or findings relative to the Veteran's spine.  The Veteran's last report of an examination was dated in August 2002.  Extensive treatment records from Dr. Smith over eighteen years recorded two episodes of back pain related to military service, with multiple other times of non-military actions causing pain.  The examiner stated that the Wyoming Air National Guard records, which documented no spine or back problems, contrasted with the treatment records from Dr. Smith.  The examiner maintained that Dr. Smith's records did not convey a chronicity of symptoms related to military work.  Other records, including from a VA facility, did not refer to chronic back pain.  

The VA examiner did not consider a compression fracture of the thoracic spine to be service-connected, for the purposes of the examination, as directed in the November 2012 Board remand.  In fact, the examiner apparently concluded that any diagnosed thoracic spine disabilities were not service-connected.  Additionally, the VA examiner did not specifically address the Veteran's reports that she suffered from low back problems during her periods of service and continuous low back (and lumbar spine) symptomatology since service.  

The Veteran is competent to report low back injuries during service, low back symptoms in service, continuous low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Further, the examiner reported that extensive treatment records from Dr. Smith over eighteen years only mentioned episodes of back pain related to military service on two occasions, but that there were multiple other times of "non-military" actions causing pain.  In fact, there are actually numerous private treatment reports of record showing that the Veteran was treated for low back complaints without reference to the specific etiology, or place of incurrence, of any such complaints.  

The Veteran was also afforded a VA orthopedic examination in December 2012, pursuant to the November 2012 remand instructions.  The claims file was reviewed.  

The Veteran reported that she suffered from intermittent left knee swelling in the medial aspect of the infrapatellar tendon area with pain and tightness in the lateral aspect of the left knee.  She denied that her left knee had locked since 2000, but said it felt rusty.  She noticed swelling in the left knee a couple times a year, especially if she had been bike riding with heavier pedal resistance, or wearing high heels.  The swelling would last a couple of days.  She would have pain and tightness in the left knee mainly during the summer months when bike riding.  She reported that, during basic training after being up on her feet during kitchen patrol duty twice in three days in 1980, her left knee swelled.  She was placed on limited duty, with no marching or confidence course, for several weeks.  She stated that her left knee symptoms resolved prior to running her physical training test at the end of basic training.  

The diagnosis was left knee strain, with a date of diagnosis in September 1980.  The examiner concluded that it was not at least as likely as not that the Veteran's current left knee condition was caused or aggravated by service.  The left knee strain that originated during service in 1980 was considered to have been resolved by April 1981 when a physician with the Wyoming Air National Guard recorded that her left knee had no swelling or tenderness and that restrictions would be removed.  The examiner stated that there were no medical treatment records related to the Veteran's (left) knee since then, and a (left) knee condition was not described in any of her visits to her primary care providers over the years.  Periodic examination reports in 1992, 1997, and 2002, indicated no complaints related to the knees and normal physical examinations.  The examiner maintained that one could only speculate as to when the current MRI described quadriceps tendon strain occurred, but that it was unlikely that it dated back to 1980 with no subsequent medical records indicating some sort of a problem.  

There were no medical treatment records related to the Veteran's left knee since April 1981 and no left knee condition was described by any of her primary care providers over the years.  

In fact, there are private treatment reports and VA examination reports that refer to possible left knee problems subsequent to April 1981.  For example, a May 2004 VA orthopedic examination report noted that the Veteran sprained her knee in September 1980 and that an evaluation, at that time, revealed a slight amount of fluid, but no evidence of ligament injury to the knee.  It was noted that the Veteran was seen for follow-up a month later with improvement in her symptoms.  The Veteran reported that she currently had occasional locking of the left knee, occurring three times over the past twenty years, as well as occasional giving way of the left knee.  As to the Veteran's left knee sprain, the examiner indicated that there was insufficient clinical data to warrant a diagnosis of any acute or chronic disorder or residuals.  

A July 2011 report from Wyoming Orthopedics Sports Medicine LLC., noted that the Veteran complained of shin pain.  As to the physical examination, the examiner indicated that the Veteran had generalized stiffness of the bilateral lower extremities.  The examiner stated that she also pronated minimally and that she had a valgus knee presentation with signal leg squat/use, as well as a hypertrophic anterior tibialis.  The assessment referred to good rehabilitation potential.  

A February 2012 VA orthopedic examination report related a diagnosis of patellar femoral syndrome.  The examiner reported that the Veteran incurred an injury to her left knee while in basic training and that the injury involved a ligamentous strain, but no fracture.  The examiner indicated that the left knee injury was not due to osteoporosis, but did not address whether it had any relationship to service.  

Additionally, the VA examiner did not specifically address the Veteran's reports, in statements on appeal, of left knee problems since her left knee strain during her period of active duty from September 1980 to March 1981.  The Veteran is competent to report left knee injuries during service, left knee symptoms in service, continuous left knee symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, supra.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The December 2012 VA spine and orthopedic examination reports, and respective examiner opinions, did not fulfill the November 2012 remand instructions, and the Board has no choice but to again remand this claim for a compliant opinion. 

Prior to obtaining an additional addendum opinion, VA must obtain any outstanding records of pertinent treatment.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for low back and left knee problems since August 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.  

2.  Make arrangements for the entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to be forwarded to the examiner who conducted the December 2012 VA spine examination for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to diagnose all current low back (lumbar spine) disabilities.  

Based on a review of historical records and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back (lumbar spine) disabilities are related to and/or had their onset during the Veteran's periods of service.  

For the purposes of the examination, the examiner is to consider a compression fracture of the thoracic spine to be service-connected.  The examiner must discuss the role, if any, of an in-service low back sprain or strain, as well as any disease processes or evidence of post-service falls.  

The examiner must also specifically acknowledge and discuss the Veteran's report of low back problems during and since her periods of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

In the event that the prior examiner is not available, the claims folder must be reviewed by another examiner to provide the requested opinions.  

3.  Make arrangements for the entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to be forwarded to the examiner who conducted the December 2012 VA orthopedic examination for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must diagnoses all current left knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disabilities are related to and/or had their onset during her periods of service, to specifically her left knee strain during a period of active duty from September 1980 to March 1981.  

The examiner must specifically acknowledge and discuss the Veteran's reports that she suffered left knee problems during her period of active duty from September 1980 to March 1981 and continuous left knee symptomatology since that time.  See Dalton, supra.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

In the event that the prior examiner is not available, the claims folder must be reviewed by another examiner to provide the requested opinions.  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


